DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Regarding the assertion that the Intan controller anticipates the invention of Claim 1, Applicant states that the functional language of Claim 1 does not qualify as “intended use” since the functional language was not found in the preamble. The Examiner respectfully disagrees. As noted in MPEP §2114, I:
“Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
The structure claimed in Claim 1 amounts to a pair of electrodes, a headband for holding the electrodes; and a TES controller for providing stimulation to the electrodes. 
Applicant argues on page 3 under the Remarks that while the art of Simons and Charlesworth disclose placing electrodes on the forehead and mastoid areas, the prior art will not necessarily result in the claimed stimulation of primarily stimulating the person’s orbitofrontal cortex and at least one of the person’s temporal lobes. This is the crux of all further arguments regarding the interpretation of the claims, the application of prior art and potential issues under 35 USC 112(a). As noted previously, Applicant’s only guidance provided in the specification for stimulating the neurophysiology of sleep (Title; Filed of Invention from spec) is the application of stimulation pulses to electrodes placed on the forehead and mastoid regions of a patient. Applicant has not provide any details regarding specific placement sin these areas. While Applicant has argued that the locations are different, the specification does not factually support this argument and Applicant has not provided any evidence on the record supporting this argument. 
As also previously noted, if Charlesworth and Simons are not capable of primarily targeting the orbitofrontal cortex and temporal lobe as argued by Applicant, then what other considerations and configurations must be present to achieve this function? Applicant has not provided these details in the specification or any subsequent response and only claims and discusses the invention in terms of desired functional results without setting forth how Applicant actually obtains these results. If Charlesworth and Simons in view of Charlesworth cannot and do not obtain the same result as argued by Applicant, it would appear the breadth of the claims would in turn be incapable of the claimed function since Applicant has not claimed anything other than electrode placement for obtaining the claimed result.
Regarding the disclosure of Charlesworth, Applicant argues on pages 4 and 5 under the Remarks that Charlesworth does not disclose targeting sleep or slow-wave sleep. The Examiner respectfully disagrees. As noted previously, Charlesworth explicitly discloses the TES stimulation can be used to target slow-wave sleep (par. [0007]) and that the cognitive effect achieved by the stimulation can be an induction of sleep (par. [0023] and maintaining a state of sleep (par. [0353]). Therefore, combining the teaching of Charlesworth with Simons is entirely reasonable given that they are in the same field 
On page 7 of the Remarks, Applicant argues:
“Third, it is appropriate to point out, again, the logical inconsistency in the Examiner’s two main theories of rejection: If the drawings in Simons and Charlesworth, showing electrodes generally on the forehead and mastoid areas, are enough to “expressly or inherently” target the “orbitofrontal cortex and at least one of the temporal lobes as claimed (the Examiner’s Simons/Charlesworth anticipation theory), then why are Applicant’s drawings, which show (at the same level of generality) the same electrode positions, not enabling?
It doesn’t make sense for the Examiner to take both of these mutually exclusive positions, so Applicant asked the Examiner to clarify: Which is it? And again, the Examiner was non-responsive.”

The Examiner respectfully disagrees. The Examiner notes the invention was previously treated as enabled (see Non-Final Rejection mailed 06/30/2020) before the arguments presented by Applicant on 7/9/2020. The currently pending 35 USC 112 rejection is based solely on the arguments provided by Applicant on 7/9/2020, as initially noted in the Final Rejection mailed 07/23/2020 and repeated in the subsequent actions mailed 08/17/2020, 12/29/2020 and 02/08/2021. Specifically, Applicant argued on page 9 of the response received 07/09/2020 “that the result of primarily stimulating the person’s orbitofrontal cortex and at least one of the person’s temporal lobes cannot be achieved without an intent to do so, thus implying that passing current through electrodes with the claimed electrode placement is not enough to achieve the claimed result. In this instance, it appears the claimed invention is not enabled by the originally filed disclosure since there are no other guidance or working examples of how this result is achieved and the state of the art, such as that disclosed by 

The prior art rejections and 35 USC 112 rejections presently applied are alternative rejections based on the cited arguments presented by Applicant. Either a) the disclosure is enabling and the disclosed forehead and mastoid areas as generically disclosed are enough to provide the claimed intended results and therefore Charlesworth and Simons disclose the invention as claimed or b) Charlesworth and Simons are not capable of the claimed function or do not target the orbitofrontal cortex and temporal lobe as argued by Applicant thus leaving the question of what else is needed to provide the claimed effect. The specification in this scenario would then 
In summary, the art rejections and the 35 USC 112 rejections are alternative rejections necessitated by Applicant’s arguments. The evidence on the record indicates Charlesworth and Simons anticipate/render obvious the claimed invention whereas the arguments provided by Applicant cast doubt as to whether the invention as claimed is enabled since the breadth of the claim as presented appears to be non-operational in view of Applicant’s arguments. If the forehead and mastoid electrode placements are not enough to provide the intended results, either claim what else is needed or disclose such a distinction in the specification. Arguing a difference without evidence on the record to support such an argument is not sufficient to overcome the art of record.
Ultimately if some other consideration other than electrode placement is needed to provide the desired function, the Examiner suggests incorporating these considerations into the claim so long as they are supported by the originally filed disclosure.
The Examiner is maintaining the rejections for the reasons above and set forth in the Non-Final Rejection mailed 02/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant presently claims controlling stimulation “so as to result in primarily stimulating the person’s orbitofrontal cortex and at least one of the person’s temporal lobes”. The only guidance provided by Applicant on how this result is achieved is by applying stimulation between anode-cathode pairs that are placed on the head of a patient, wherein one anode-cathode pair is linked across a head of a patient by one electrode placed on one side of the forehead and a second electrode of the pair placed on an opposite side of a patient’s head on a neck or mastoid region. This is repeated from the second anode-cathode pair wherein the electrodes of that pair are placed on opposite forehead and neck/mastoid locations (see Fig. 3, 4). Applicant .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Intan Technologies (Intan Stimulation/Recording User Guide). As noted in the Response to Arguments section above and as noted in Applicant’s Remarks received 06/11/2020, a TES controller that is electrically connected to electrodes on headstages  by a user to effect the claimed function and therefore indicating that the prior art controller is indeed capable of the claimed function.


Claims 1, 7, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Charlesworth et al. (2017/0197081).
Regarding Claims 1, 7, 8 and 12-14, the Examiner notes Applicant’s claim cover an embodiment having a single pair of electrodes placed on a user’s head, wherein one electrode is an anode and one electrode is a cathode. Charlesworth discloses this embodiment with electrodes 201, 207 placed on a head of a user using an adhesive on the back of a headband structure, i.e. a head patch circumscribing at least a portion of the head (Fig. 1A,B, 4D-4H;par. [0157, 0160, 0226]) wherein electrode 207 is on a right side of a person’s forehead and electrode 201 is on a mastoid/neck area on a right side of a person’s head (Fig. 2G), wherein these locations are indicated by Applicant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph). Charlesworth further discloses designating one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 5, 7, 8, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081).
Regarding Claims 1, 8, 14, 18 and 20, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs. Stimulus signals, which can be in the form of tDCS or tACS signals, are sent to the electrodes via a controller 212 (par. [0032, 0037, 0054]) in order to target slow wave sleep (par. [0035]). Simons discloses using computing architecture 800 that utilizes operating logic that can include object oriented programming (par. [0105-0111]) but does not explicitly state the computing system has a user interface to aid in stimulation control. However, Charlesworth discloses utilizing a device such as a smartphone to provide stimulation control wherein a user can make changes via a user interface on the phone, which provides the benefit of easy and intuitive access to stimulation control via an app on a phone, thus reducing overall device cost due to not needing dedicated control hardware (see Fig. 6; par. [0195]). Therefore it would have been obvious to one of ordinary skill in the art before the 
In regards to Claim 5, Simons indicates the system can be expanded to have four pairs of electrodes. Two on each side of the forehead and two on the mastoid areas on the left and right sides of the head (par. [0037]).
Regarding Claims 7 and 12, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include an adhesive on the electrodes, as taught and suggested by Charlesworth, for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety.
Regarding Claim 13, Simons discloses sleep enhancement system comprising a headband having the neurostimulation electrodes thereon (see Fig. 1).


Claims 2-4, 6,  9-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081), further in view of Palermo et al. (7,949,403).
Regarding Claims 2-4 and 9-11, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs. Stimulus signals are sent to the electrodes via a controller 212 (par. [0037, 0054]). Simons and Charlesworth do not disclose if the anode-cathode electrode pairs are only on the same side of the head or are configured to pair on opposite sides of the head. However, Palermo discloses cross-linking anode-cathode pairs across opposite sides of the head to create an interferential stimulus that is capable of targeting brain structure deeper within the brain and to provide finer control/steering accuracy of what structures are targeted with stimulation thus avoiding stimulation of undesired areas  (Fig. 4E; col. 9, lines 5-31). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simons and Charlesworth combination to include pairing anode-cathode pairs across opposite side of the head, as taught and suggested by Palermo, for the purpose of providing finer control/steering accuracy of what structures are targeted with stimulation thus avoiding stimulation of undesired areas.
Regarding Claim 6, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include an adhesive on the electrodes, as taught and suggested by Charlesworth, for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety.

Regarding Claims 15 and 16, Simons discloses placing two pairs of electrodes on a head of a subject wherein each electrode is uniquely located on left and right sides of the forehead and neck, such as in a mastoid area. Simons is silent regarding any specific timing or order in which the electrodes are employed to be placed at these areas. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the electrodes sequentially in the manner claimed because Applicant has not disclosed that the particular order in which the electrodes are attached to the head provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Simons, and applicant’s invention, to perform equally well with any arbitrary electrode placement order or the claimed 
Therefore, it would have been prima facie obvious to modify Simons to obtain the invention as specified in claims 15 and 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Simons.
In regards to Claims 17 and 19, Simons discloses applying stimulation having parameters that target slow wave sleep (par, [0032, 0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ALLEN PORTER/Primary Examiner, Art Unit 3792